Case 2:17-cv-00124-PLM-MV ECF No. 111, PageID.1151 Filed 08/13/21 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


  WILLIAM JOHNSON, et al.,

           Plaintiffs,                         Case No. 2:17−cv−124

     v.                                        Hon. Paul L. Maloney

  ELIZABETH HERTEL,

           Defendant.
                                        /


                         NOTICE OF HEARING CANCELLATION


       The Settlement Conference set in this matter for November 15, 2021 is
  hereby adjourned without date.         A settlement conference may be
  scheduled once the stay is lifted.



                                            U.S. Magistrate Judge

  Dated: August 13, 2021          By:        /s/ C. A. Moore
                                            Courtroom Deputy
